Citation Nr: 0423202	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-17 510	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada




THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for the residuals of a 
motorcycle accident that occurred in May 1981.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from December 1975 to December 
1978 and from June 1984 to August 1985.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In this decision, the RO denied entitlement to 
service connection for a back disability and residuals of a 
motorcycle accident that occurred in May 1981.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue decided below has been obtained.

2.  The veteran sustained a motorcycle accident in late May 
1981 that resulted in a closed head injury, concussion, brief 
period of amnesia, facial lacerations, tracheotomy, mandible 
fractures, facial bone fractures, right first rib fracture, a 
C2 vertebra fracture, and loss of visual acuity.

3.  The preponderance of the evidence is against the finding 
of a causal relationship between the veteran's periods of 
active military service and the residuals of his motorcycle 
accident in May 1981.





CONCLUSION OF LAW

The veteran is not entitled to service connection for the 
residuals of a May 1981 motorcycle accident (to include a 
closed head injury, concussion, brief period of amnesia, 
facial lacerations, tracheotomy, mandible fractures, facial 
bone fractures, right first rib fracture, a C2 vertebra 
fracture, and loss of visual acuity).  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in October 2001 and April 2004.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to service connection for the residuals 
of his May 1981 motorcycle accident.  He was also advised of 
his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The October 2001 notification was provided prior 
to the initial unfavorable decision issued by the RO in 
January 2002.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the current case, VA has provided no medical 
examination.  A review of the claims file indicates that the 
private hospitalization records from June 1981 clearly 
determined the residuals of the veteran's May 1981 motorcycle 
accident.  As there is no controversy in either the lay or 
medical evidence regarding when these residuals were 
incurred, a VA examination regarding this issue is not 
required for an equitable determination.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The veteran identified treatment 
records in the possession of VA and private sources.  These 
records were obtained and associated with the claims file.  

However, the veteran's service medical records from his first 
period of active service in the mid to late 1970s are 
apparently missing and irretrievable.  According to the 
United States Court of Appeals for the Federal Circuit 
holding in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), VA 
has a heightened duty to assist a veteran in retrieving 
pertinent evidence in the possession of the U. S. Government 
when these records are missing through no fault of the 
claimant.

The RO has successfully obtained the veteran's U. S. Army 
National Guard (NG) records from 1983 through 1984 and his 
service medical records from his second period of active 
service in the 1980s.  The RO has contacted the National 
Personnel Records Center (NPRC) on two occasions in May 2003 
and June 2003, and the Records Management Center (RMC) in 
March 2004 in attempts to retrieve records from the veteran's 
first period of active service.  The NPRC and the RMC have 
indicated that these records are not at their locations and 
insists that all available service medical records have been 
forwarded to VA.  The veteran also submitted a letter he 
received from the NPRC dated in June 2003 that noted a 
similar response.  The veteran was notified that these 
records were missing by letter issued in June 2003.  He was 
requested to submit any copies of these records in his 
possession.  The veteran has not responded to this request.  
In the June 2003 letter, the RO also indicated that it would 
continue to try to locate and obtain this evidence.  However, 
by letter of April 2004, the RO informed the veteran that it 
had determined that further attempts to obtain the missing 
service records would be futile and no further development of 
this evidence was going to be undertaken.

Based on this development history and the responses from the 
NPRC, RMC, and the veteran, the Board finds that further 
development of the missing service medical records would be 
futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  
The Board also finds that the RO's actions have fully 
complied with VA's duty to notify the veteran regarding this 
matter.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  
Regardless, it appears that any medical evidence from the 
veteran's first period of active service would not be 
pertinent to his claim for service connection for residuals 
of the May 1981 motorcycle accident, as this accident 
occurred after the veteran's separation from military service 
in 1978.  Thus, the Board concludes that all pertinent 
evidence regarding the claim on appeal has been obtained and 
incorporated into the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
pertinent medical evidence still outstanding regarding the 
issue decided below, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim regarding 
the residuals of his motorcycle accident.  38 U.S.C.A. 5103A.  
In addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Entitlement to Service Connection for Residuals of a 
Motorcycle Accident

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See also 38 C.F.R. § 3.322 (When compensating for aggravation 
of a pre-existing disability by active service, it "is 
necessary to deduct from the present evaluation the degree, 
if ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule...")

The only contention the veteran has made regarding service 
connection for the residuals of his motorcycle accident in 
May 1981 is that this injury aggravated a back disability 
that was incurred during his first period of active service.  
As a layperson, the veteran is competent to provide evidence 
on injuries and symptomatology.  However, he is not competent 
to provide evidence on diagnosis and etiology of a disease or 
disability.  A competent healthcare professional can only 
provide the latter opinion.  See Espiritu, supra.  The 
veteran is not currently service connected for any 
disability.  As noted below, the Board is remanding for 
development of the issue of service connection for a back 
disability.

The veteran's service medical records for his first period of 
active service from 1975 to 1978 are unavailable.  Private 
hospitalization records dated in June 1981 reported that the 
veteran was admitted after sustaining injuries in a 
motorcycle accident.  He reportedly was riding a motorcycle 
without a helmet when he was thrown off and sustained a head 
injury.  He was determined to have suffered a closed head 
injury with severe lacerations of the left side of his face 
and forehead.  He underwent a tracheotomy.  Surgical 
procedures were conducted that closed his lacerations and 
reduced his facial fractures.  The veteran's mental status 
was reported to be confused and disoriented.  The emergency 
room diagnoses were post-concussion with probable cerebral 
contusion, massive facial laceration, and C2 vertebra 
fracture.  X-ray of the mandible noted fracture of the 
centrum of the C2 vertebra, multiple fractures of the left 
half of the mandible, and suspected multiple facial bone 
fractures.  A chest X-ray revealed bilateral central lung 
infiltrates and a fracture of the right first rib.  A 
cervical spine X-ray noted a fracture of the C2 vertebral 
body.  A computerized tomography (CT) scan of the head was 
found to be normal.  An admission record noted final 
diagnoses of closed head injury, facial lacerations and 
fractures, and "C3" fracture.  A discharge summary noted 
final diagnoses of closed head injury with facial lacerations 
and fractures, "T3" fracture, and fracture of the mandible.  
The surgical procedures performed included closure of facial 
lacerations, open reduction and internal fixation of facial 
fractures, and application of arch bars and intermaxillary 
fixation.  

The veteran enlisted in the NG in April 1982.  On his Report 
of Medical History form, he indicated he had sustained a 
motorcycle accident in May 1981 that resulted in a ruptured 
spleen, tracheotomy, concussion, and lacerations of the face.  
He claimed to have no residuals from this accident of any 
consequence.  His physical examination noted completely 
normal findings except for facial scars and an abdominal scar 
from a splenectomy.  His vision was noted to be corrected to 
20/20 in both eyes.  He was found qualified for enlistment.  

The NG gave the veteran another physical examination in 
November 1983.  He reported a past medical history of a 
ruptured spleen in September 1975.  The veteran indicated 
that this resulted in the removal of his spleen and repair of 
a hernia.  He noted that the U. S. Air Force had rejected him 
for enlistment in November 1981 due to residuals of his 
motorcycle accident.  The examiner summarized the veteran's 
medical history to include fracture of the left lower arm at 
age 5, fracture of the right lower arm at age 10, ruptured 
spleen (and splenectomy) after a car accident at age 25, 
hernia repair at age 20, incomplete fracture of a cervical 
vertebra at age 25, left eye damage after a motorcycle 
accident at age 25, and a short period of amnesia after a 
motorcycle accident at age 25.  Physical examination noted 
normal findings except for a seven-inch mid-abdominal scar 
for a splenectomy, several scars on the left side of his 
face, and a quarter size scar on his neck from a tracheotomy.  
The examiner indicated that the veteran's defects included 
decreased visual acuity, decreased hearing acuity, and being 
overweight.

The veteran enlisted in active military service in April 
1984.  At that time, he reported a medical history to include 
being involved in an automobile accident in August 1975 at 
the age of 19.  He noted this accident resulted in the 
removal of his spleen and repair of a hernia.  The veteran 
reported fracturing both his left arm at age 5 and his right 
arm at age 8.  He indicated that he had not experienced any 
problems since that time due to these fractures.  The veteran 
reported his motorcycle accident in May 1981 had resulted in 
a period of unconsciousness, fractures and lacerations of his 
face, and C3 fracture.  He indicated that this accident had 
not resulted in any neurological residuals.  Physical 
examination was noted to be normal except for a six-inch 
surgical scar on the abdomen from a splenectomy, a half-inch 
trachea scar, and an eight-inch forehead to chin scar.  The 
examiner specifically noted that the veteran's neurological 
examination was normal and a neurological consultation was 
not needed.  The examiner summarized the veteran's defects to 
be decreased visual acuity and being overweight.  He was 
found to be qualified for military service.  Copies of the 
private hospitalization reports from June 1981 were 
associated with the service medical records and apparently 
were available for review by his military examiners.

The service medical records do indicate that the veteran 
complained of upper back, low back, and upper extremity pain 
during his military service.  No examiner attributed these 
complaints to his motorcycle accident.  The veteran underwent 
a separation examination in July 1985.  At that time, he 
reported a similar medical history as noted on examination in 
April 1984.  However, he claimed that the residuals from his 
1981 motorcycle accident included "T3" and mandible 
fractures.  The examiner summarized the veteran's medical 
history with "no major medical problems."  The examination 
report noted normal findings and no defects were summarized 
by the examiner.  The veteran was found to be qualified for 
separation from the military.  

A VA discharge summary for a period of hospitalization from 
January to February 2001 reported treatment for a number of 
residuals after the veteran had been involved in a trailer 
park fire.  It was indicated that he had suffered a 45 
percent total body surface area burn with 22 percent full 
thickness burn.

The medical evidence from the June 1981 hospitalization is 
clear on the injuries and residuals suffered from the 
motorcycle accident.  These residuals included a closed head 
injury, concussion, brief period of amnesia, facial 
lacerations, tracheotomy, mandible fractures, facial bone 
fractures, right first rib fracture, and a C2 vertebra 
fracture.  The service records indicate that the veteran also 
sustained loss of visual acuity due to his motorcycle 
accident.  The only question raised by the June 1981 medical 
evidence is the location of the vertebral fracture.  Final 
diagnoses alternatively listed the fracture at the "C3" or 
"T3" vertebra.  However, these notations are clearly 
typographical errors.  Two radiological studies (of the 
mandible and cervical spine) clearly place the fracture at 
the C2 vertebra.  As the radiological evidence is the most 
probative to determine the existence and location of a 
fracture, and as the C2 fracture was corroborated by two 
different X-rays, the Board finds that the most probative 
medical evidence locates the residual fracture from the 
motorcycle accident at the C2 vertebra.

There is no evidence, nor has the veteran claimed, that the 
residuals of his motorcycle accident existed prior to June 
1981.  This motorcycle accident was not sustained during a 
period of active service or during any type of military 
service.  The records indicate that the veteran was separated 
from active service in 1978 and did not enlist in NG 
(inactive) service until April 1982.  Thus, these residual 
disabilities were not incurred during a period of active 
service. 

There is also no evidence that the veteran's residuals of his 
motorcycle accident were aggravated in anyway by his second 
period of active service.  Upon his entrance into this period 
of service, the medical examination noted only residuals from 
the accident of facial and trachea scars and decreased visual 
acuity.  No medical examiner has indicated any aggravation of 
a pre-existing residual with the military service, nor has 
the veteran claimed that such aggravation was incurred during 
this second period of military service.  The separation 
examination of July 1985 also found no other abnormalities 
that those reported upon entrance.  There is no post-service 
treatment record of any of the residuals sustained in the 
motorcycle accident of 1981.  

Finally, the veteran's contention regarding the aggravation 
of a pre-existing back injury by the 1981 motorcycle accident 
does not warrant service connection under the provisions of 
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303, or the holding in 
Allen.  The law only authorizes the award of service 
connection for a nonservice-connected disability that is 
aggravated by a service-connected disorder, not the other way 
around.

It is the Board's determination that the most probative 
medical evidence does not support the award of service 
connection for the residuals of a motorcycle accident in May 
1981.  The Board finds that the examination reports prepared 
by competent professionals, skilled in the evaluation of 
disabilities, are more probative of the diagnosis and 
etiology of the appellant's disabilities than his lay 
statements.  To the extent that the appellant described the 
causation of his claimed disorders, his lay evidence is not 
credible.  To this extent, the preponderance of the evidence 
is against the claim for service connection and the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a 
motorcycle accident in May 1981 (to include closed head 
injury, concussion, brief period of amnesia, facial 
lacerations, tracheotomy, mandible fractures, facial bone 
fractures, right first rib fracture, a C2 vertebra fracture, 
and loss of visual acuity) is denied.


REMAND

A review of the claims file indicates that certain private 
treatment records for the veteran have not been requested or 
incorporated into the file.  This includes private treatment 
for a motor vehicle accident that apparently occurred just 
prior to his first period of active service, private nursing 
home treatment in 1981, and private treatment for residuals 
of burns in 2001.  On remand, the RO should specifically 
request that the veteran submit the appropriate release forms 
and these records should be requested from the source.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The veteran has claimed that he sustained a back injury in 
1977 during his first period of military service.  As noted 
in the above decision, the Board finds that further 
development of service medical records from the first period 
of active service would be futile.  There is evidence that 
the veteran was involved in a motor vehicle accident prior to 
this period of service.  His entrance examination in April 
1984 for his second period of service found his 
musculoskeletal system and spine to be normal.  However, the 
service medical records indicate that he received extensive 
treatment for back pain in 1985.  The veteran has not been 
provided with a compensation examination to determine if he 
currently has a back disability and, if so, the etiology of 
this disability.  On remand, such an examination should be 
provided to the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Wisch v. Brown, 8 Vet. App. 
139, 140 (1995) (VA's duty to assist includes a medical 
opinion evaluating a claimant's medical history to determine 
whether an event in service could reasonably have caused a 
current disability.)  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claim.  

2.  The VBA AMC should contact the VA 
Medical Center (VAMC) in Salt Lake City, 
Utah, and request all inpatient and 
outpatient treatment records dated from 
February 2001 to the present time.  Any 
responses or evidence received from this 
request should be associated with the 
claims file.  

3.  The VBA AMC should contact the 
veteran and request that he complete and 
submit to VA the appropriate release 
forms so that treatment records can be 
obtained regarding his injuries from a 
motor vehicle accident in August or 
September 1975 (identified as the Gooding 
Memorial Hospital in Gooding, Idaho), 
private nursing home care in July 1981, 
and burn treatment at the University of 
Utah Medical Center in January 2001.   
Thereafter, VA should request all medical 
evidence from the identified sources.  
All responses or evidence received from 
these requests should be associated with 
the claims file.  

4.  After the development has been 
completed and all responses incorporated 
into the claims file, the veteran should 
be afforded a VA orthopedic examination 
to determine the diagnosis and etiology 
of any current back disability.  The 
claims folder must be sent to the 
examiner for review.  A copy of this 
remand must also be provided to the 
examiner.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.  

After a review of the complete medical 
history contained in the claims file, the 
examiner should determine whether the 
veteran suffers with a back disability.  
If so, this disability should be 
identified and the appropriate diagnosis 
provided.  

Then, the examiner should state whether 
it is at least as likely as not that any 
current back disability had its onset 
during any period of active service or is 
related to any in-service disease or 
injury.  

If it is determined that a current back 
disability pre-existed the veteran's 
active service, the examiner should state 
whether it was aggravated during active 
service.  Temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient 
to be considered aggravation in service.  
If there was worsening of the condition, 
was it due to the natural progress of the 
disorder?  

The examiner must provide a full 
rationale (reasons and bases) for his or 
her conclusions. 

5.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



